 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Respondent cease and desist therefrom,and upon request empower a negotiator to meetwith and deal with the Union in matters of collective bargaining. The negotiator designatedmust be one who has authority to conclude agreement with the Union once understanding hasbeen reachedAlthough the unfair labor practice found relates only to bargaining, the Respondent has ina fundamental sense rejected the command of the statute and has thereby indicated in myopinion the probability of the commission of other and different unfair labor practices in thefuture. It will therefore be recommended that the Respondent cease and desist from violatingthe Act in any particularUpon the foregoing findings of fact and the entire record in the case, I make the following:CONCLUSIONS OF LAW1Miscellaneous and Woodworkers Union, Local 2565, United Brotherhood of Carpentersand Joiners of America, AFL, is a labor organization within the meaning of Section 2 (5) ofthe Act2.Allproduction andmaintenance employees, excluding office and clerical employees,professional employees, guards, the foreman, the shipping clerk, and supervisors as definedin the Act, constitute a unit appropriate for the purposes of collective bargaining within themeaningof Section 9 (b) of the Act3.Miscellaneous and Woodworkers Union, Local 2565, United Brotherhood of Carpentersand Joiners of America, AFL, was at all times material herein and now is the exclusiverepresentative of all employees of the Respondent in the unit aforesaid for purposes ofcollectivebargainingwithinthe meaningof Section 9 (a) of the Act4.By unilaterally changing working conditions and by failing to invest a negotiator withrequisite authority,the Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (a) (5) of the Act5By such unilateral conduct and by such failure to invest authority, the Respondent hasinterfered with, restrained, and coerced its employees in the exercise of rights guaranteedby Section 7 of the Act and has thereby engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (a) (1) of the Act6The aforesaid unfair labor practices are unfair labor practices affecting commercewithin themeaningof Section 2 (6) and (7) of the Act[Recommendations omitted from publication ]DES MOINES PACKING COMPANY,PetitionerandLOCAL 7,UNITED PACKINGHOUSE WORKERS OF AMERICA, CIOandDESMOINES PACK INDEPENDENT UNION.Case No.18-RM-133. July 17, 1953DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Raymond C.Sandberg, hearing officer. The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this case toa three -member panel [Members Houston, Murdock, and Peter-son] .Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the mean-ing of the Act.2.The labor organizations involved claim to representemployees of the Employer.106 NLRB No. 41. DES MOINES PACKING COMPANY2073.No question affecting commerce exists concerning therepresentation of employees of the Employer within the mean-ing of Section 9 (c) (1) and Section 2 (6) and (7) of the Act, forthe following reasons:The main issue in this case goes to the scope of the bargain-ing unit. Des Moines Pack Independent Union, herein called theIndependent, requests a unit limited to the employees of DesMoinesPackingCompany.Local 7, United PackinghouseWorkers of America, CIO, herein called the CIO, contendsthat these employees may be represented in collective bargain-ing only in a unit embracing also the employees of BookeyPacking Company. Des Moines Packing Company, which filedthe petition because both unions seek to repre sent its employees,and which is a wholly owned subsidiary of the Bookey Company,takes a neutral position on the unit question.The 2 companies, each engaged in the meat processingbusiness, are separate corporations and own plants 2 or 3city blocks apart. Members of the Bookey family, which ownsboth companies, are officers of both corporations and exercisefinal authority in matters of company policy, including laborrelations. In all other respects, administration of the 2 com-panies, supervision of their respective employees, and recordkeeping are separate. The Bookeyplantis a "straight carcass"wholesale operation, which also processes hides and offal,while the Des Moines plant processes meat and sausage forsale to retail butchers.The CIO has represented the employees of both plants since1937, and has made successive separate contracts for eachplant throughout a 16-year period. In each instance the con-tractsresulted from joint negotiations, in which the CIOofficerswere assisted by employees from both plants, andthe companies were represented by members of the Bookeyfamily who hold offices in both companies and, when needed,by the Des Moines manager who advised on problems peculiarto the Des Moines plant. Joint agreements were always signedon the same day and by the same company representativesand union officials. The contracts have always been identicalexcept for minor differences required by the existence in eachplant of a few categories of employees not found at the otherplant. The bulk of the employee categories is the same at bothplants. The last regular contracts expired'on August 11, 1952.Pending negotiation of new contracts, interim agreements ofindefinite duration and terminable on 24-hour notice wereexecuted on August 12, 1952. Because of the Independent'srival claim to represent the employees of the Des Moinesplant, the Des Moines company terminated the contract foritsplant on April 27, 1953, and filed the instant petition onthe following day.On these facts, and on the record as a whole, we find thatthe pattern of bargaining described above has been multi-employer in nature,' and has been stabilized by joint action'Atlas Storage Division, P & V Atlas Industrial Center, Incorporated, 100 NLRB 1323 208DECISIONSOF NATIONAL LABOR RELATIONS BOARDin behalfof the 2 companiesand the CIO.2As Des Moineshas participatedin joint bargaining togetherwiththe Bookeycompany for15 years, wefind thatamultiemployer unitincluding employeesof both companies has been established.,The recorddoes notshow that theDes Moinescompanyhas taken the steps required for severance of its employeesfrom the multiemployer unit, nor thatithas indicated anintent to abandon itspracticeof bargainingjointly with itsparent corporation.The only reasonwhy it terminated itslast interim agreementwith the CIOwas the doubt as to theCIO'srepresentative statusraised bythe claim of the Inde-pendent. Atthe hearing,Des Moines also evidenced no intenttopursue a course ofindividual action withregard to itslabor relations.On the contrary, it declareditself neutralin the conflict 'between the two unions concerning the appro-priateness of a singleormultiemployerunit.Under thecircumstances,we believethat the abovebargaininghistoryiscontrolling in determiningthe appropriateunit in thisproceeding,and we thereforefind thata unit limited to theDes Moinesplant's employeesis now inappropriate.Accord-ingly, as the unit describedin the instant petition is too limitedin scope and therefore inappropriate,we shall dismiss thepetition.[The Board dismissed the petition.]2 Bethlehem Fairfield Shipyard, Incorporated, 58 NLRB 579.3Atlas Storage Division,supra.CIVILIAN CAFETERIA BOARDandCOOKS AND PASTRYCOOKS ASSOCIATION, LOCAL 186, HOTEL AND RESTAU-RANT EMPLOYEES AND BARTENDERS INTERNATIONALUNION, AFL,Petitioner.Case No. 1-RC-3212. July 17, 1953DECISION AND ORDERUpon a petition duly filed,a hearing was held before RobertS.Fuchs, hearing officer. The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the NationalLabor Relations Act, the Board has delegated its powers inconnection with this case to a three-member panel [MembersHouston, Styles,and Peterson].Upon the entire record in this case, the Board finds:The Petitioner seeks to represent employees of CivilianCafeteria Board, herein called CCB, in an appropriate col-lective-bargaining unit. CCB contends that the petition shouldbe dismissed, on the ground that CCB is not an employer asdefined in Section 2 (2) of the Act,as amended,and that theBoard is therefore without jurisdiction in this case.106 NLRB No. 39.